DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to because of the following informalities:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 70.  
Fig. 2A includes a lead line directed to what appears to be fluid restrictor with no corresponding reference character.
The lead line for reference character 58a is directed to a portion of the valve spool 53 instead of a chamber wall as described.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Specification
2.	The disclosure is objected to because of the following informalities: All references to Figs. 3A and 3B in the specification should be corrected because these figures have not been provided.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 20-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 20, 27, 28 and 31, the phrase “in particular” in each of these claims renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 20-26, 28 and 31-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kantor et al. (DE 102012005384 A1; hereinafter “Kantor”; cited by Applicant).
	Kantor discloses a pneumatically controllable valve assembly (Fig. 3), in particular for use in a tire inflation system (Fig. 1), the valve assembly comprising: a first fluid port 18’; a second fluid port 19’; a movable member 24’ configured to be moved between an open position and a closed position, wherein when the movable member is in the open position the first fluid port is in fluid communication with the second fluid port (paragraph [0056]), and wherein when the movable member is in the closed position the first fluid port is fluidly isolated from the second fluid port (closed position shown in Fig. 3); a first pneumatic actuator 22’ in fluid communication with the first fluid port, the first pneumatic actuator configured to bias the movable member toward the open position (paragraph [0052]); a second pneumatic actuator 29’ in fluid communication with the first fluid port configured to bias the movable member toward the closed position (Fig. 3; paragraph [0052]); and a flow restrictor 28’; wherein the first fluid 22’ forming the first pneumatic actuator, and the chamber comprising a second variable volume at 29’ forming the second pneumatic actuator, wherein when the movable member is in the open position the first fluid port and the second fluid port are in fluid communication via the first variable volume (paragraph [0056]), wherein the chamber comprising the first variable volume and the second variable volume is delimited by a rigid chamber wall and the movable member movably disposed within the chamber is a rigid member such that a total volume of the chamber comprising the first variable volume and the second variable volume is independent of a position of the movable member relative to the chamber (evident from Fig. 3), wherein the movable member is linearly movable within the chamber along an axis of movement and the first variable volume and the second variable volume are formed on opposing sides of the movable member along the axis of movement (Fig. 3; paragraph [0056]), a first axial direction pointing from the second variable volume toward the first variable volume along the axis of movement and a second axial direction pointing from the first variable volume toward the second variable volume along the axis of movement, wherein the movable member is configured such that pressurized fluid in the first variable volume is configured to move the movable member in the second axial direction and that pressurized fluid in the second variable volume is configured to move the movable member in the first axial direction (paragraphs [0052] and [0056]), wherein the chamber is delimited by a chamber wall (unlabeled, but shown in Fig. 3), wherein at least a portion of the movable member is in sliding sealing contact with the chamber wall by way of sealing means (unlabeled o-ring that engages valve tappet 25’ in Fig. 3), the sealing means 28’, in particular an orifice having a fixed minimum cross section in a fluid conduit fluidly connecting the first fluid port with the second pneumatic actuator (Fig. 3), further comprising a biasing member 34’, in particular an elastic biasing member such as a spring 34’, configured to bias the movable member toward the closed position (Fig. 3); a tire inflation system (Fig. 1), comprising: the valve assembly; a source of pressurized fluid 1; and a pneumatic tire 8; wherein the first fluid port of the valve assembly is in fluid communication or selectively in fluid communication with the source of pressurized fluid (paragraphs [0055-0056]); wherein the first fluid port is selectively in fluid communication with the atmosphere or with a low pressure reservoir for selectively venting the first fluid port (note at least paragraphs [0037] and [0050]); and wherein the second fluid port of the valve assembly is in fluid communication with the pneumatic tire for selectively pressuring or de-pressurizing the pneumatic tire by way of the second fluid port when the valve assembly is in the open position (paragraph [0056]), further comprising a rotatable part 4b, wherein the pneumatic tire and the valve assembly are mounted on the rotatable part, and wherein the first fluid port of the valve assembly is in fluid communication with the source of 5 (Fig. 1); a method of opening the valve assembly, the method comprising the steps of: pressurizing the first pneumatic actuator via the first fluid port, such that pressurized fluid in the first pneumatic actuator moves the movable member to the open position (paragraph [0056]); a method of closing the valve assembly, the method comprising the steps of: venting the first pneumatic actuator via the first fluid port, thereby creating a flow of fluid from the first pneumatic actuator to the first fluid port and reducing a fluid pressure in the first pneumatic actuator (paragraphs [0037] and [0050]); and, simultaneously, restricting a flow of fluid from the second pneumatic actuator to the first fluid port using the flow restrictor, thereby delaying a reduction in the fluid pressure in the second pneumatic actuator with respect to the reduction in the fluid pressure in the first pneumatic actuator, such that pressurized fluid in the second pneumatic actuator moves the movable member to the closed position (paragraph [0057]); a method of inflating the pneumatic tire of the tire inflation system, the method comprising the steps of: pressurizing the first pneumatic actuator via the first fluid port, such that pressurized fluid in the first pneumatic actuator moves the movable member to the open position; and pressurizing the pneumatic tire via the open valve assembly by pressurizing the first fluid port (paragraph [0056]); a method of deflating the pneumatic tire of the tire inflation system, the method comprising the steps of: opening the valve assembly by pressurizing the first pneumatic actuator via the first fluid port, such that pressurized fluid in the first pneumatic actuator moves the movable member to the open position; when the movable member is in the open position, venting the first pneumatic actuator via the first fluid port and via a further flow restrictor to prevent the movable member from moving to the closed position, until a fluid pressure at the first fluid port is below the tire pressure; and deflating the pneumatic tire via the first fluid port (paragraphs [0037] and [0050]).
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kantor in view of Flory et al. (US 2013/0068361 A1; hereinafter “Flory”; newly cited).
	Although Kantor discloses the use of a flow restrictor or fluid connection at 28’ between the second fluid port and the first pneumatic actuator (Fig. 3), Kantor fails to disclose this flow restrictor or fluid connection being a variable flow restrictor with a variable minimum cross section. Instead, the flow restrictor or Kantor is a fixed flow restrictor as noted above in section 8.
	Flory, however, teaches the use of a tire inflation system with a flow restrictor 48 that can either be a fixed flow restrictor or a variable flow restrictor (paragraph [0021]).
	It would have been obvious to one having ordinary skill in the art to have modified the valve assembly of Kantor by substituting its fixed flow restrictor for a variable flow restrictor, such as taught by Flory, as a well-known alternative type of flow restrictor that would provide predictable results for better controlling an increase or decrease of the tire pressure, if so desired.

11.	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Kantor.
	Although Kantor further discloses its flow restrictor comprising an orifice having a minimum cross section (Fig. 3), wherein a fluid connection between the first fluid port and the 
	Nonetheless, it would have been obvious to one having ordinary skill in the art, as a matter of routine optimization based upon the intended use of the valve assembly and tire inflation system to have formed the ratio of the cross sections to be one of smaller than 1/10; smaller than 1/50; smaller than 1/100; smaller than 1/200; and smaller than 1/500 to provide a desired throttling of the pressurized air within the valve assembly to ensure that the valve assembly functions to ensure a desired pressure level within the tire.
	
12.	Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Kantor in view of Keane (US 2015/0136270 A1).
	Kantor fails to disclose the use of the claimed pressure pulse for deflating the pneumatic tire of the tire inflation system.
	Keane, however, teaches a method of deflating a pneumatic tire of a tire inflation system comprising the steps of: opening a valve assembly 28 by pressurizing a first pneumatic actuator (volume of air within valve 28) via a first fluid port at 40 by using a pressure pulse (paragraph [0038]), such that pressurized fluid in the first pneumatic actuator moves the movable member (movable member of valve 28) to the open position, wherein a maximum pressure of the pressure pulse and a time duration of the pressure pulse are implicitly chosen such that after the movable member has been moved to the open position and the first fluid port has been placed in fluid communication with the pneumatic tire, a pneumatic pressure in a second pneumatic actuator (volume of air of tire) is sufficiently low to prevent the movable member from moving to the closed position (implicit from paragraph [0038]); when the movable member is in the open 
	It would have been obvious to one having ordinary skill in the art to have modified the method of deflating the pneumatic tire of Kantor by utilizing the claimed pressure pulse, such as taught by Keane, as a well-known method for deflating a tire of a tire inflation system, if desired and/or needed.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953.  The examiner can normally be reached on 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kip T Kotter/Primary Examiner, Art Unit 3617